UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROWEN SEIBEL, individually and derivatively
 on behalf of RARE PARTNERSHIP LLC,

                                        Plaintiff,

                        v.

 JUDE JEFFREY FREDERICK, JENNIFER
 FREDERICK, ELITE BRAND HOSPITALITY
 LLC, TECHNOLOGY, ACCOUNTING &
 BUSINESS SERVICES, INC., and LV
 QUALITY HOME RENTALS LLC,

                                        Defendants,

                        and                                              20 Civ. 2603 (PAE)

 RARE PARTNERSHIP LLC,                                                        ORDER

                                       Nominal Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed plaintiff Rowen Seibel’s proposed order to show cause, Dkt. 13,

requesting a temporary restraining order against defendants. The Court seeks a response from

defendants, who have not yet been served or filed a notice of appearance, by Wednesday, April

1, 2020, at 5 p.m., as well as a reply from Seibel, by Friday, April 3, 2020, at 5 p.m.

Accordingly, the Court directs counsel for plaintiff to serve this order via email to defendants

and their counsel in the related New York state court action, and to file an affidavit of service on

the docket of this case, forthwith, and in any event, by the end of the day. For avoidance of

doubt, the Court has not entered the proposed temporary restraining order, and will not determine

whether or not to do so until the above-requested briefs are received.
      SO ORDERED.

                                PaJA.�
                                ____________________________
                                Paul A. Engelmayer
                                United States District Judge


Dated: March 27, 2020
       New York, New York




                            2
